EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on March 2, 2022, has been received and made of record. In response to the Non-Final Office Action dated November 17, 2021, the title, the abstract, claims 1-3 and claim 6 have been amended, claims 15-28 have been cancelled, and claims 47-50 have been newly added.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the objection to the abstract, Applicant has amended the abstract to be limited to a single paragraph.  Therefore, the outstanding objection to the abstract is withdrawn.
	Regarding the 35 U.S.C. 103 rejection of claims 1-5, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-5 is withdrawn.   

Allowable Subject Matter
Claims 1-14 and 47-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5 and 47-50, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera comprising (a) a lens mount, (b) an image sensor for sensing images, and (c) a holder for holding the image sensor, the holder being operable to captively hold the image sensor such that the image sensor is moveable relative to the lens mount when the image sensor is captively held and not attached to the holder, the holder being further operable to fixedly hold the image sensor such that the image sensor is unmovable relative to the lens mount at an aligned position of the image sensor when the image sensor is attached to the holder.
Regarding claims 6-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera comprising: (a) a lens mount, (b) an image sensor for sensing images, the image sensor being attached to a printed circuit board, and (c) a holder for holding the image sensor, the holder comprising first and second rails comprising first and second printed circuit boards, respectively, the holder being operable to fixedly hold the image sensor by the printed circuit board being soldered to at least one of the first and second printed circuit boards such that the image sensor is unmoveable relative to the lens mount at an aligned position of the image sensor subsequent to the image sensor having been aligned by gripping the image sensor, wherein the holder is operable to captively hold the image sensor such that the image sensor is moveable relative to the lens mount when the image sensor is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/GARY C VIEAUX/Primary Examiner, Art Unit 2697